Title: To James Madison from James Simpson, 26 September 1803 (Abstract)
From: Simpson, James
To: Madison, James


26 September 1803, Tangier. No. 64. Encloses four documents and requests that JM lay them before the president: (1) the “answer to the Letter I had the honour of advising by No. 62 to have written the Emperour”; (2) “translations of a Letter from the Secretary of State with its enclosures chiefly regarding the Meshouda”; (3) “the Ministers answer to my Letter on subject of violent measures attempted by Alcayde Hashash to get me to him at Tetuan”; and (4) a “translation of the Emperours answer to the complaint made by the Body of Consuls on the occasion of my being detained” by the governor on 1 Sept. The enclosures indicate that the emperor “had not or now pretends not to have had any Idea of going to War with the United States.” Believes it “was very fortunate Captain Bainbridge met his Cruizer with the captured Vessel in actual possession, as that put the question of their intention out of all doubt.” The emperor “is now most undoubtedly much disposed for Peace, as I foresaw that I recommended to Commodore Preble to meet him on that ground, which he has readily assented to inasmuch as it can be done on honourable terms.” Preble arrived in Tangier on 17 Sept. to begin negotiations, “but as there was not any person here sufficiently authorised to that effect by the Emperour he returned same Evening to Gibraltar.” Notified the minister the next day of “our having closed with the wishes expressed in His Majestys Letter of the 9h: Inst: whose return I expect tomorrow.” Preble called in at Tangier “yesterday” but “is now run to Leeward of Cape Spartel as the Wind blows hard at East.” Hopes his next letter will inform JM of progress “toward a reestablishment of Peace with this Country.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tangier, vol. 2). RC 3 pp.; marked “Triplicate”; docketed by Wagner as received 15 Dec. Extract printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:89. For enclosures, see nn. 2–5.



   
   Simpson to JM, 5 Sept. 1803.



   
   Enclosed is a translation of Mawlay Sulaiman to Simpson, 9 Sept. 1803 (three copies; 3 pp.; marked “No. 1.”; docketed by Wagner; printed ibid., 3:25), acknowledging receipt of Simpson’s letter concerning Rais Ibrahim Lubaris and the U.S. frigate and proposing a meeting between the concerned parties at Tangier, so that “What has happened at Sea” could be “considered and enquired into.” Sulaiman also declared: “you enjoy Our Friendship and are under Our protection, therefore nothing disagreeable shall happen to you.”



   
   The enclosed translation of a letter from Sidi Mohammed ben Absalom Selawy, 12 Sept. 1803 (printed ibid., 3:29), demanded the return of the Tripolitan ship Meshouda to Tangier in exchange for the U.S. ship detained by the Moroccans. Enclosed with that letter are two others, both dated 2 June 1803 (4 pp.; marked “No 2.”), describing the capture of the Meshouda by a U.S. ship and its detention at Malta.



   
   The enclosed translation of a letter to Simpson from Selawy, 20 Sept. 1803 (two copies; 2 pp.; printed ibid., 3:67–68), assured Simpson that he might remain in his house “quiet, respected and honoured as the other Consuls” and that “Peace remains as before untill the affair of these Vessels shall be determined.”



   
   The enclosed translation of a letter from Mawlay Sulaiman to the foreign consuls in Morocco, 11 Sept. 1803 (three copies; 2 pp.; marked “No. 4.”; docketed by Wagner; printed ibid., 3:26–27), repudiated the actions of Alcayde Hashash in arresting Simpson, noting that if war were declared between Morocco and the U.S., Simpson would “be sent to his Country in Security both with respect to his person and property.”



   
   A full transcription of this document has been added to the digital edition.

